Exhibit 10.2

Execution Version

AMENDMENT NO. 4 TO FORWARD SHARE PURCHASE AGREEMENT

This Amendment No. 4 to Forward Share Purchase Agreement (this “Amendment”) is
entered into as of July 18, 2020 (the “Effective Date”), by and among Kaleyra,
Inc. (f/k/a GigCapital, Inc.), a Delaware corporation (the “Company”),
Greenhaven Road Capital Fund 1, LP, a Delaware limited partnership (“Greenhaven
Fund 1”), and Greenhaven Road Capital Fund 2, LP, a Delaware limited partnership
(“Greenhaven Fund 2” and together with Greenhaven Fund 1, “Greenhaven”). All
capitalized terms used herein and not defined shall have the meanings ascribed
to them in the Purchase Agreement (as defined below).

Recitals

WHEREAS, the Company and Greenhaven desire to amend the Forward Stock Purchase
Agreement (the “Purchase Agreement”), dated September 27, 2019, as amended on
October 3, 2019, December 13, 2019, and January 23, 2020 as provided below.

NOW, THEREFORE, in consideration of the premises, representations, warranties
and the mutual covenants contained in this Amendment, and for other good and
valuable consideration, the receipt, sufficiency and adequacy of which are
hereby acknowledged, the parties hereto agree as follows:

Agreement

 

  1.

Amendment to Purchase Agreement.

 

  a.

Section 1.a. of the Purchase Agreement is hereby amended and restated in its
entirety as follows:

“a.    Forward Share Purchase. Subject to the conditions set forth in Section 4,
Greenhaven shall on July 21, 2020 (the “Closing Date”) sell and transfer to the
Company, and the Company shall purchase from Greenhaven, that number of Shares
that the Rights (including the Additional Rights (as defined below)) convert
into upon the closing of the Business Combination, which as of the Effective
Date constitutes 539,548 Shares, at $11.70 per Share (the “Share Purchase
Price”) minus $100,000.”

 

  b.

Section 1.b of the Purchase Agreement is hereby amended and restated in its
entirety as follows:

“b.    Closing. The Company shall purchase the applicable Shares (including the
Additional Shares (as defined below)) pursuant to Section 1.a. on the Closing
Date. No later than two Business Days before the Closing Date, Greenhaven shall
deliver a written notice to the Company specifying the number of Shares the
Company is required to purchase, the aggregate Share Purchase Price and
instructions for wiring the Share Purchase Price to Greenhaven (the “Purchase
Notice”). The closing of the sale of the Shares (the “Closing”) shall occur on
the Closing Date. On the Closing Date, Greenhaven shall deliver the Shares
(including the Additional Shares) to the Company’s transfer agent, Continental
Stock Transfer & Trust Company (“CST”), via DWAC, and the Company will submit a
written instruction letter to CST directing CST to accept receipt of the
applicable Shares. The Company will pay the Share Purchase Price via wire
transfer of immediately available funds to the accounts designated by Greenhaven
on the Closing Date. For purposes of this Agreement, “Business Day” means any
day, other than a Saturday or a Sunday, that is neither a legal holiday nor a
day on which banking institutions are generally authorized or required by law or
regulation to close in San Francisco, California.

 

  c.

Section 4.c. of the Purchase Agreement is hereby amended and restated in its
entirety as follows:

c.    Open Market Sale. The parties acknowledge and agree that prior to the
Effective Date, Greenhaven has previously sold in the open market 160,452 Shares
(the “Previously Sold Shares”) and has informed the Company of the date of such
sales and the sale price per Share for such sales. On the Closing Date, the
Company shall pay Greenhaven in accordance with Greenhaven’s written
instructions an amount equal to (x) 160,452 Shares sold by it pursuant to this
Section 4.c, multiplied by (y) the amount by which $11.70 exceeds the sale price
per Share.”



--------------------------------------------------------------------------------

2.    Effect of Amendment. Except as specifically set forth in this Amendment,
all the terms, conditions and covenants set forth in the Purchase Agreement
shall remain unmodified and in full force and effect and are ratified in all
respects.

3.    General Provisions.

a.    After the effective date of this Amendment, any reference to the Purchase
Agreement shall mean the Purchase Agreement as supplemented by this Amendment.
Notwithstanding anything to the contrary in the Purchase Agreement, in the event
of a conflict between the terms and conditions of this Amendment and those
contained within the Purchase Agreement, the terms and conditions of this
Amendment shall prevail.

b.    By signing below, each of the signatories hereto represent that they have
the authority to execute this Amendment and to bind the party on whose behalf
this Amendment is executed.

c.    This Amendment may be executed in two or more counterparts, each of which
will be deemed an original but all of which together will constitute one and the
same instrument.

[Signature Page Follows]

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have executed this Amendment to be effective
as of the date first set forth above.

 

GREENHAVEN:

Greenhaven Road Capital Fund 1, LP,

By:

 

/s/ Scott Miller

Name:

 

Scott Miller

Title:

 

Authorized Person

Address: 8 Sound Shore Drive, Suite 190, Greenwich CT 06830

 

Greenhaven Road Capital Fund 2, LP By:  

/s/ Scott Miller

Name:   Scott Miller Title:   Authorized Person Address: 8 Sound Shore Drive,
Suite 190, Greenwich CT 06830

 

COMPANY: Kaleyra, Inc. By:  

/s/ Dario Calogero

Name:   Dario Calogero Title:   Chief Executive Officer and President

[Signature Page to Amendment No. 4 to Forward Share Purchase Agreement]